COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ex parte Devin Paul Cole v. The State of Texas

Appellate case number:     01-20-00748-CR

Trial court case number: 1693755

Trial court:               184th District Court of Harris County

        Appellant, Davin Paul Cole, was charged with aggravated assault with a deadly weapon in
The State of Texas v. Devin Paul Cole, cause number 1666250 in the 184th District Court of Harris
County, Texas. Appellant filed a notice of appeal from the trial court’s denial of his pre-trial habeas
petition seeking release on personal bond. After filing the appeal, the case was resolved by plea
bargain agreement and appellant was sentenced to two years’ imprisonment. The judgment of
conviction was signed on February 9, 2021.
         Issues concerning pretrial release are moot after a defendant is convicted. See Martinez v.
State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992). Accordingly, the district court clerk is directed
to file a supplemental clerk’s record containing the trial court’s judgment of conviction in cause
number 1666250. See TEX. R. APP. P. 34.5(c). The supplemental clerk’s record shall be filed in the
First Court of Appeals within 7 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman____________________________________
                                Acting individually


Date: __August 10, 2021____________________